Appeal by claimant, an employee of the Railway Express Agency, Inc., from a decision of the State Industrial Board [now Workmen’s Compensation Board], filed December 27, 1943. The decision affirmed an award for disability and after reviewing the record' the board reversed that part of the award which found that certain pains and sufferings were the result of an accident. By its decision the case was returned to the referee’s calendar for further consideration. Under these circumstances the claim is not before this court. Appeal dismissed, without costs. All concur.